Citation Nr: 1026504	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a left elbow 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1979 to 
July 1983.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
found that the Veteran had not submitted new and material 
evidence to reopen a previously denied claim of entitlement to 
service connection for a left elbow condition.

The Veteran testified at a Board video-conference hearing at the 
RO before the undersigned Veteran's Law Judge in April 2009.  A 
transcript of the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for a left elbow disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In April 2009 the Board remanded the Veteran's current claims for 
additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a left elbow 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left 
elbow disability in an April 2000 rating decision.  That denial 
was confirmed in a May 2001 rating decision.  The appellant 
received timely notice of the determinations but did not appeal, 
and those denials are now final.  

2.  Evidence received since the May 2001 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left elbow disability.


CONCLUSION OF LAW

New and material evidence has been received since the May 2001 
rating decision, and the claim of entitlement to service 
connection for a left elbow disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for a left elbow 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a left elbow disability.  
At his April 2009 hearing the Veteran testified that he went to a 
VA orthopedics clinic three weeks earlier and the doctor said he 
was going to give the Veteran a letter stating that he injured 
his elbow in 1983. 

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for a left elbow 
disability in an April 2000 rating decision.  The RO confirmed 
the previously denied claim of entitlement to service connection 
for a left elbow disability in a May 2001 rating decision.  The 
May 2001 rating decision found that the claim should remain 
denied because the evidence indicated that the Veteran had an 
acute episode of elbow pain during service and that there is no 
evidence that the current left elbow condition occurred in, or 
was caused by, service.  The Veteran did not appeal those 
decisions, so they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the May 2001 rating decision pertaining 
to the Veteran's left elbow includes a March 2009 VA treatment 
record in which the treating resident physician opined that the 
Veteran's large enthesiophyte of the left elbow may be secondary 
to an injury he sustained in 1983 when he evulsed a part of his 
triceps.  This is certainly comparable with that and could very 
well represent an old injury.  

The March 2009 VA medical opinion is new because it is not 
duplicative of evidence considered by the RO at the time of its 
May 2001 rating decision.  

When considered with previous evidence of record, including the 
Veteran's service treatment records (STRs), which indicate 
treatment for the Veteran's left elbow, the March 2009 VA medical 
opinion clearly relates to the unestablished fact and the reason 
for the previous denial of his service connection claim; that is, 
whether the Veteran's current left elbow disability is related to 
service as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted March 2009 VA medical opinion is 
not cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service 
connection for a left elbow disability is warranted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a left elbow disability, 
to this extent only the claim, is granted.


REMAND

The Veteran seeks entitlement to service connection for a left 
elbow disability, which he claims is related to a left elbow 
injury during service.  

Following service, the first medical evidence of record 
indicating a left elbow disability is an April 1990 private 
treatment record noting that the Veteran had a spur involving his 
left elbow and chronic pain.  A May 1990 private treatment record 
notes that the Veteran had ongoing pain in his left elbow.  An 
assessment of olecranon bursitis was given.  A November 1999 
private treatment record notes that the Veteran had a hairline 
fracture of his left elbow in 1983 and was still having pain.  
May 2005 private treatment records note that the Veteran was 
given a tentative diagnosis of ulnar neuritis at the elbows and 
possible carpal tunnel syndrome.  A March 2009 VA treatment 
record notes that the Veteran has a large enthesiophyte of his 
left elbow.  Thus, the evidence of record indicates that the 
Veteran currently has a left elbow disability.  

STRs dated in May 1983 note that the Veteran injured his left 
elbow playing football and was given an assessment of rule out 
stress fracture.  Subsequent 1983 STRs note that the Veteran's x-
ray revealed no significant abnormalities and that an assessment 
of tendonitis was given.  The Veteran's June 1983 separation 
examination notes that the Veteran complained of left elbow pain 
for 1 year since injuring it playing football.  

A May 1990 private treatment record notes that the Veteran had 
ongoing complaints of left elbow pain and reported a history of 
bumping his elbow against a hard surface.  

A November 1999 private treatment record indicates that the 
Veteran has had pain since 1983.  

A March 2007 private workers compensation evaluation addressed to 
the U.S. Department of Labor notes a pertinent diagnosis of 
bilateral ulnar neuropathy at the elbow.  The physician opined 
that if the Veteran's employment as an aircraft mechanic could be 
verified, than his disability would arise out of and during his 
employment while using his hands for repetitive gripping, 
torquing, tool use, lifting, and similar forceful and repetitive 
hand use.  

What appears to be a largely illegible May 2007 private medical 
record notes that the Veteran has a history of ulna 
neuritis/neuropathy.  The Veteran called today with complaints of 
swelling and numbness.  He reported a history of injury to the 
left elbow in 1983.  

A March 2009 VA treatment record notes that the Veteran reported 
that since a fall in 1983 he has had pain and discomfort.  The 
treating resident physician opined that the Veteran's large 
enthesiophyte of the left elbow may be secondary to an injury he 
sustained in 1983 when he evulsed a part of his triceps.  This is 
certainly comparable with that and could very well represent an 
old injury.  

A medical opinion based on speculation does not provide the 
required degree of medical certainty for a grant of service 
connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
the March 2009 VA treatment record cannot be the basis of a grant 
of service connection.  

Additionally, it is not clear whether the March 2007 private 
workers compensation evaluation relates the Veteran's left elbow, 
or some other arm or hand disability, to his post-service 
employment.  

The medical evidence of record indicates that the Veteran has a 
current left elbow disability, STRs indicate treatment for a left 
elbow injury during service and that the Veteran had complaints 
of left elbow pain on separation, and private and VA medical 
records indicate that the Veteran's left elbow disability may be 
related to service.  However, there is insufficient evidence for 
the Board to determine the Veteran's claim, and a VA examination 
must be provided to determine the nature and etiology of any 
current left elbow disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Additionally, in June 2010 the RO received additional medical 
opinions dated in August 2008 and June 2010.  It does not appear 
that the RO considered this evidence in the last adjudication and 
the Veteran has not submitted a waiver of consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  Thus, 
the RO should consider this evidence.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for examination by 
an appropriate medical professional to 
determine the nature and etiology of any 
current left elbow disability.  All indicated 
tests and studies should be performed.  As to 
any left elbow disability identified, the 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
related to service.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the Veteran's STRs, the May 1990 
private treatment record, November 1999 
private treatment record, March 2009 VA 
treatment record, and June 2010 medical 
opinion.  The examiner must also note and 
discuss the Veteran's long history of 
complaints of left elbow pain following 
service.  A detailed rationale for all 
medical opinions must be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated, and 
the August 2008 and June 2010 medical 
opinions should be specifically noted.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and allow an appropriate 
period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


